Citation Nr: 0405970	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

Entitlement to service connection for a bilateral leg 
condition, to include claimed Milroy's disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1976 to August 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO decision that denied service 
connection for the veteran's bilateral foot and ankle 
conditions.  In May 2002, the RO had denied service 
connection for Milroy's disease with varicose veins.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in November 2003.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In this case, the veteran's service medical records reflect 
repeated complaints and treatment for edema in the bilateral 
feet, ankles and legs.  The claims file contains records from 
an Army Hospital dated in August 1976.  

The veteran was admitted and treated for severe, bilateral 
pitting edema with chronic fungal infection.  He was 
diagnosed with "varicose veins, severe, symptomatic with 
pedal edema due to venous insufficiency, etiology unknown."  

In September 1976, the veteran was transferred to another 
Army Medical Center for further evaluation.  The final 
evaluation was that of "peripheral edema, resolved, etiology 
unknown."  

In his November 2003 testimony, the veteran stated that he 
had had constant swelling and pain that affected both legs 
from the feet to the knees, with occasional thigh involvement 
since service.  The Board notes that the veteran is competent 
to testify as to a continuity of symptomatology since 
service.  He also testified that he was told that he had 
lymphedema.  

The medical evidence obtained from the VA Health Care System 
in April 2001 reflects that the veteran was issued elastic 
stockings for lower extremity edema.  

The Board notes that VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability might be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In addition, the veteran testified to current treatment for 
his bilateral leg condition at another VA Medical Center.  VA 
is obligated to obtain relevant treatment records.  
38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Further, the record reflects that in April 2000, the veteran 
authorized the release of medical records (VA Form 21-4142) 
from Bridgewater Park Medical for treatment received in March 
2000.  There is no indication that VA attempted to obtain 
medical records from this healthcare provider.  As noted 
previously, VA is obligated to obtain relevant treatment 
records.  

Finally the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain all records of 
the veteran's treatment for bilateral leg, 
foot, and ankle conditions at the West 
Roxbury VA Medical Center for the period 
from May 2001 to the present.  

2.  The RO should take appropriate steps 
to obtain all records of the veteran's 
treatment for bilateral leg and knee 
swelling since March 2000, to include any 
from the Bridgewater Goddard Park Medical 
Associates, 322 E. Center Street, West 
Bridgewater, MA, 02379.  

3.  The veteran should be scheduled for a 
VA medical examination in order to 
determine the nature and likely etiology 
of the claimed bilateral leg condition.  
The claims folder should be made available 
to the examiner for review.  The examiner 
should note in the examination report, or 
in an addendum to the report, that the 
claims folder was reviewed.  After 
reviewing the claims folder and conducting 
an examination, the examiners should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current leg disability to include Milroy's 
disease, varicose veins or lymphedema due 
to disease or injury that was incurred in 
or aggravated by service.  The examiners 
should provide reasons for their opinions.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



